Order filed November 20, 2018




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00441-CV
                                    ____________

           SEBASTIAN OSUEKE AND SALOME OSUEKE, Appellants

                                        V.

                        ESPERANZA OCHOA, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1107456

                                    ORDER

      Appellant’s brief was due November 14, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 5, 2018
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM